EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This status is based on the claim to foreign priority to priority application JP 2011-283196, filed on 12/26/2011 and its priority to PCT application PCT/JP2012/008311.  However, the Examiner believes that there is no support for the features of original claim 4 in the present application.  Specifically, there is no support for “wherein the controller prohibits from proceeding to the next step unless the information input by the input section is invalid”, rather the priority documents provide support for “wherein the controller prohibits from proceeding to the next step unless the information input by the input section is valid”.
MPEP 2159.02 provides:
If there is ever even a single claim to a claimed invention in the application having an effective filing date on or after March 16, 2013, AIA  35 U.S.C. 102 and 103 apply in determining the patentability of every claimed invention in the application. This is the situation even if the remaining claimed inventions all have an effective filing date before March 16, 2013, and even if the claim to a claimed invention having an effective filing date on or after March 16, 2013, is canceled.
In view of the above, it is believed that the present application should be examined under the first inventor to file provisions of the AIA .  
The Applicant asserts:

    PNG
    media_image1.png
    172
    793
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    160
    826
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    139
    814
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    79
    824
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    116
    1414
    media_image5.png
    Greyscale

 These arguments are not persuasive.  In the Office Action dated August 12, 2020, the Examiner indicated that claim 4 of the present specification is not supported in the priority documents.  Based upon the context of the sentence upon which the Applicant relies, the sentence from the August 12, 2020 Office Action means: “the Examiner believes that there is no support [in the priority documents] for the features of original claim 4 [of] the present specification”.   This decision was based on the text, grammar, and structure of claim 4, which were clear on their face and self-supporting.  If the meaning was not intended by the Applicant, it is an issue beyond the Examiner’s purview.  The Examiner does not examine the Applicant’s intention.  The claims must be examined according to the recited limitations and the language of original claim 4 was not supported in the priority documents.
It should be noted that, despite the different views between the Applicant and the Examiner regarding the AIA  status of the present application, the claims of the present application are allowable by the standards of both AIA  and pre-AIA  statuses.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  With respect to claim 1, the prior art does not teach or suggest the features of “the controller prohibits recording the first measurement in the memory unless the user removes the biosensor from the liquid sample measurement device” along with the other features of claim 1.
Claims 2 and 4 are allowable by virtue of their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Matthew Kremer/
Primary Examiner, Art Unit 3791